 



Exhibit 10.4.3
(AMENDMENT OF SOLICITATION MODIFICATION OF CONTRACT) [w35805w3580501.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

1 of 2

2. AMENDMENT/MODIFICATION NO. 0015

3. EFFECTIVE DATE 06/01/2007

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)


6. ISSUED BY

FCC /Contracts and Purchasing Center 445 12thSt., SW, Washington, DC 20554

CODE 00001

7. ADMINISTERED BY (If other than Item 6) CODE


8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and Zip Code)

Neustar, Inc.

46000 Center Oak Plaza

Sterling, VA 20166

CODE

IFACILITY CODE

(X)

(X)

9A. AMENDMENT OF SOLICITATION NO.

9B. DATED (SEEITEM11)

10A. MODIFICATION OF CONTRACT/ORDER NO. CON03000016

10B. DATED (SEE ITEM 13)

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

Theabove numbered solicitation is amended as set foith in Item 14. The hour and
date specified for receipt of Offers is extended, is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer

submitted; or (c) By separate letter or telegram which includes a référence to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you désire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes référence to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

No Funding Information

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

D

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

?

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


?

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


0

D. OTHER (Specify type of modification and authority) FAR 1.6 “Authority of the
Contracting Officer”


E. IMPORTANT: Contractor

X is not, I I is required to sign this document and return copies to the issuing
office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this modification is to accept and incorporate Change Order Proposai
(COP) Number 11 into the contract. COP # 11 is accepted at a cost of $5,224.00.
A copy of the respective COP is attached. Funding will be via NANPA and will be
paid by FCC Billing & Collection Agent, Welch & Co.

Except as provided herein, ail terms and conditions of the document relerenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect,

16C. DATESIGNED 06/01/2007
15C. DATESIGNED

15A. NAME AND TITLE OF SIGNER (Type orprint)

15B. CONTRACTOR/OFFEROR

(Signature ofperson authorized to sign)

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type orprint)
Anthony Wimbush

fr^umkrA

16B. United States of Amerija BY_

(Signature of Oontracting Officer)

NSN 7540-01-152-8070 PREVIOUS EDITION UNUSABLE

STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



(LINE ITEM SUMMARY) [w35805w3580502.gif]

Line Item Summary

Document Number

CON03000016/0015

Title

NANP Administrator

Page

2of2


Line Item Number

Oelivery Date
Description (Start date to End date)

Questions maybe addressed to Tony Wimbush @ anthony.wimbush@fcc.gov.

Quantity

Unit of Issue

Unit Price

Total Cost


No Changed Line Item Fields

Previous Total:

Modification Total: Grand Total:

 



--------------------------------------------------------------------------------



 



(NEU STAR LOGO) [w35805w3580500.gif]
NANP Administration Services
Scope of Work Change Proposal # 11
Incorporation of State-Specific CO Office Code
Part 1/Part 3 Reports into the
NANP Administration System (NAS)
May 4, 2007
 
    NeuStar, Inc.   46000 Center Oak Plaza
Sterling, VA 20166

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
Table of Contents

         
1 Introduction
    1  
1.1 Purpose and Scope
    1  
1.2 Modification of the NANPA System
    1  
2 NANPA Recommended Scope of Work Change
    2  
3 NeuStar’s Proposed Solution
    2  
4 Assumptions and Risks
    3  
5 Cost Assumptions and Summary
    4  
6 Conclusion
    4  

  © NeuStar, Inc. 2007   iii

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and most importantly per requirements as outlined in NANP
Administrator Solicitation SOL03000001, Section H.9, Item 5, which states the
following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”
1.2 Modification of the NANPA System
The need for changes to the NANPA system may result from interaction between the
North American Numbering Council (NANC), the Industry Numbering Committee (INC),
the FCC, and the NANPA or from technological evolution. These changes are
usually to improve system operation and/or address processing problems to fix
unforeseen system responses. The FCC acknowledges the importance of the
interaction of the parties for developing system enhancements and fixes. For the
changes to be properly acknowledged and fiscally addressed in the context of the
contract, all such system changes should be approached through the following
steps:

  1.   Either the contractor, the NANC, the INC or the FCC may identify a need
for change to the NANPA system.     2.   All parties may discuss the needed
change and address possible solutions.     3.   The NANC, the INC or the FCC may
request the contractor to propose a solution to affect the change. The
contractor shall develop a solution and alternatives if feasible, and associated
cost of each solution. The contractor shall submit the proposal(s) and
associated cost information to the NANC for review.     4.   The NANC may adopt
one of the proposed changes or return the proposal to the contractor for further
development/clarification.     5.   If and when a change to the NANPA system is
adopted by the NANC or the INC, the contractor’s liaison shall ensure that the
proposed change is forwarded to the Contracting Officer and the Contracting
Officer’s Technical Representative (COTR). No change shall be binding until such
modification is issued, nor shall the Government be liable for any costs
associated with a system change until such modification is issued.

 
1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.

© NeuStar, Inc. 2007   1

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
This document provides detailed information pertaining to a NANPA recommendation
originally presented to the Numbering Oversight Working Group (NOWG) on
March 20, 2007. This change order document covers the required subject matters
such as explaining the new requirements proposed solution, risks and assumptions
and costs.
2 NANPA Recommended Scope of Work Change
Presently, NANPA generates two reports that are sent via email to authorized
state regulators. The Part 1 Report provides specific information found on the
central office (CO) code application submitted by a service provider (Attachment
1). The Part 3 Report provides specific information found on the Part 3
processed by NANPA in response to the submitted Part 1 (Attachment 2). The
information contained in these reports is available in the NANP Administration
System (NAS) to registered state regulatory users.
These two reports are distributed to state regulators who have indicated their
desire to receive these reports via email. Only regulators from states with
appropriate confidentiality protections in place are permitted to receive the
reports. The reports are distributed on a daily, weekly or monthly basis. The
individual recipient indicates the frequency that he/she desires to receive the
report. Recipients may receive either one or both reports.
In 2005 and 2006, NANPA distributed approximately 15,000 Part 1 and Part 3
Reports to over 30 states. The states use these reports to monitor central
office code assignment activity within their respective NPAs.
Although the information comes from NAS, the reports and emails are generated by
an external server. This server contains software that schedules and distributes
the reports via email. The server is over seven years old and the software used
to schedule the reports is no longer supported by the vendor. Change Order 11
proposes to eliminate the use of this server and associated software and
incorporate this functionality into NAS.
3 NeuStar’s Proposed Solution
NAS will create and forward via email the Part 1 and Part 3 Reports that are
presently generated by the external server. Specifically, NAS will generate the
Part 1 Report for each identified recipient for their respective state NPAs and
email that report to the state regulator on a scheduled basis (daily, weekly or
monthly). The Part 1 Report schedule will be maintained in NAS. NAS will also
generate the Part 3 Report for each identified recipient for their respective
state NPAs and email that report on a scheduled basis (daily, weekly or
monthly). The Part 3 Report schedule will be maintained in NAS.
Reports will be generated on a daily (run during non-business hours for the
previous day), weekly (run on Saturday during non-business hours for the
preceding seven day period) and monthly (run on the 1st of every month, for the
preceding month, during non-business hours).
Both the Part 1 Report found in NAS and the Part 1 Report sent to the state
regulator will be modified by adding an additional column to appear after the
NXX. The column will be labeled

  © NeuStar, Inc. 2007   2

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
“Pooling Pass-Thru.” To determine if the application is a pooling pass thru, NAS
will look at the data field “Pooling Pass-Thru” as completed by the NANPA Code
Administrator. Should the Code Administrator checked “YES” on the “Pooling
Pass-Thru” field, then a “Y” will appear in the column. Should the Code
Administrator checked “NO” on the “Pooling Pass-Thru” field, then an “N” will
appear in the column. This enhancement will allow state regulators to identify
code requests that have come through the National Pooling Administrator versus
requests made directly to NANPA.
NANPA will maintain an Excel file that identifies the recipients of the reports
and the requested delivery interval. The file will contain the state
identification (e.g., VA), the recipient’s name, the recipient’s NAS Login ID,
the report type (Part 1 and/or Part 3) and the scheduled time frame for delivery
(daily, weekly, or monthly). The NAS Login ID will be used to identify the
recipient’s email address as contained in their NAS user profile. All recipients
of these reports will be required to be NAS “state regulator” registered users.
NANPA will update this spreadsheet on an as-needed basis and have the capability
to upload this file into NAS at any time.
4 Assumptions and Risks
As part of the NANPA’s assessment of this change order, NANPA is required to
identify the associated assumptions and risks that can have an impact on its
operations.
Assumptions:

•   NANPA will continue to use the existing process for receiving state user
requests to have the Part 1 and/or Part 3 Reports emailed to them as well as
verify that the state has appropriate confidentiality protections in place.

•   Current recipients of the reports who are not registered NAS users will be
required to register in NAS in order to continue to receive the reports.
Appropriate notification will be provided to those recipients.

•   The Part 1 and Part 3 Reports presently available in NAS will continue to be
available to authorized state users. Further, the Part 1 Report in NAS will be
enhanced with the data field for identifying “pooling pass thru” applications.

Risks:

•   Potential errors could occur when updating the spreadsheet containing the
list of recipients for the reports, resulting in the reports being delayed or
not being sent.

•   State recipients will need to ensure their NAS user registration remains
current in order for the reports to be sent to them. The users are notified in
advance when their registration is to expire. If the user allows their
registration to expire (e.g., the user fails to reset their password when it
expires), the user will not receive the reports.

  © NeuStar, Inc. 2007   3

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
5 Cost Assumptions and Summary
The proposed solution for implementation of the NANPA recommendation requires
changes in NAS in order for the impacted Part 1 and Part 3 Reports to be
produced and emailed on a scheduled basis by NAS. NANPA has determined that the
cost associated with implementing this change in NAS is $5,224.00.
6 Conclusion
NeuStar, as the NANPA, hereby seeks the FCC’s approval for this Scope of Work
Change. Upon approval by the FCC, NANPA can notify the industry that it is
accommodating this Scope of Work change order.

      © NeuStar, Inc. 2007   4

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
Attachment 1 — Part 1 Report
Part One Report For: State Name

                                                                ROUESTED        
                                                    APP           COMPANY   RATE
  SWITCH   SUBMIT   EFFECTIVE   CONTACT                                   E-  
Tracking ST   NPA   NXX   TYPE   OCN   NAME   CENTER   CLLI   DATE   DATE   NAME
  CITY   ST   ZIP   PHONE   MAIL   No.

      © NeuStar, Inc. 2007   1

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #11 Proposal — NANPA Recommendation
Attachment 2 — Part 3 Report
Part Three Report for: State Name

  STATE   NPA   NXX   SWITCH CLLI   OCN NAME   RATE CENTER   TRACKING NUMBER  
STATUS   EFFECTIVE DATE   DATE RECEIVED   APP TYPE

      © NeuStar, Inc. 2007   2

 